DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “well system analyzer” of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 1-5, 12-13, and 16-18 are objected to because of the following informalities:  The claims combination of mathematical symbols with grammatical English in equations is confusing and makes the equations difficult to read.  For example, in claim 1, the Applicant introduces a term “the BEP BHP.”  However, when presented in the context of an equation, it looks as though BEP is multiplied by BHP.  The use of multiple words with spaces between to define a single variable should be avoided in the context of equations to avoid this lack of clarity. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “BHP predictor” in claims 11-15 and “well system analyzer” in claim 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “computing an original Ketan-Robert (K-R) number.”  The term “Ketan-Robert number” is not a term of the art, and appears to have been created by the inventor.  However, the written description does not explicitly and unambiguously define this term.  The written description provides two equations for Ketan-Robert numbers, but each is presented as an “example K-R number” (Specification, [0022]) which suggests the scope is not necessarily limited to just those two equations.  On the other hand, the only other explanation of what the term means is provided immediately before the two exampled equations as “[t]he introduced relationship is referred to through the disclosure as a Ketan-Robert (K-R) number.”  This sentence refers back to “a dimensionless relationship between a volumetric flow rate, a viscosity parameter, and a brake horsepower (BHP) that simplifies the prediction of horsepower (HP) requirements for a viscous pump performance.” It is unclear whether this sentence defines the full scope of the term or if the intervening sentences or equations of [0022] further limit the scope of the term.
Claims 11 and 16 also include the term Ketan-Robert (K-R) numbers and are indefinite for the same reason.
Claims 2-10, 12-15, and 17-20 each depend on one of claims 1, 11, or 16, and are indefinite for the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites: A method to predict a design brake horsepower of a pump, comprising: selecting a design rotations per minute (RPM) of the pump; computing an original Ketan-Robert (K-R) number using a viscosity of a fluid, and an original flow rate and a first BHP of the pump, wherein the computing is performed under controlled environmental conditions; generating a normalized K-R number utilizing the original K-R number and a best efficiency point (BEP) K-R number, and a normalized flow rate utilizing the original flow rate and a BEP flow rate, wherein the BEP K-R number and the BEP flow rate are computed for the pump using water performance specifications; and calculating the design BHP for the design RPM, wherein a BEP BHP is determined for the design RPM, and the design BHP is equal to ((the normalized flow rate^B * the BEP BHP) / the normalized K-R number), wherein B is equal to two when the viscosity is an absolute viscosity and B is equal to one when the viscosity is a kinematic viscosity.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).

The entirety of the claim is abstract, because it is directed to a prediction, which may be performed as a mental process, and the steps of the prediction are mental processes, such as “selecting a design rotations per minute” and mathematical calculations involving computing a number, generating a normalized number
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there are no additional limitations in the claim.  Therefore, the claim cannot include a practical application of the abstract idea.
	Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.

Claims 2-5 only further expand on abstract mathematical steps by including further mathematical calculations.  Therefore, the claims are not directed to significantly more than an abstract idea.
Claims 7-9 merely generally link the abstract idea to a technology or field of endeavor by generally linking it to known types of pumps or known application for pumps without providing any specific application of the abstract idea.  Therefore, the claims do not amount to significantly more than the abstract idea.
Claim 10 is directed to “analyzing a well operation plan.”  Analysis is fundamentally a mental process and, thus, does not add an “additional limitation” beyond the abstract idea.  Therefore, the claim does not amount to significantly more than the abstract idea.
Claim 11 recites: A system to determine a design brake horsepower (BHP) of a pump, comprising: an interface capable of receiving benchmark specifications for the pump, and receiving user inputs; and a BHP predictor, communicatively coupled to the interface and the memory, capable of computing one or more types of Ketan-Robert (K-R) numbers for a design rotations per minute (RPM), determining best efficiency point (BEP) parameters, converting fluid viscosity, converting flow rates, normalizing the K-R numbers and the flow rates, and calculating a design BHP, utilizing benchmark specifications.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (machine).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
As noted with respect to claim 1 above, the overall function of determining BHP and the computing functions of BHP predictor are mathematical calculations and mental processes and, thus, abstract functions.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate 
This judicial exception is not integrated into a practical application because the only additional limitations are: a system comprising: an interface capable of receiving benchmark specifications for the pump, and receiving user inputs; and a BHP predictor, communicatively coupled to the interface and the memory.  The sum total of these limitations amounts to nothing more than implementation of the abstract idea by means of a computing device.  A generic input device includes an interface capable of receiving user inputs as well as data in general, which would cover capability of “receiving benchmark specifications.”  As noted above, the BHP predictor is interpreted as a processing unit, which would be included in a computing device and, which would also be coupled to memory and an interface in a generic computing device.  Therefore, the additional limitations do not amount to a practical application.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted above, the additional limitations amount to computer implementation of the abstract idea, which is not significantly more than the abstract idea itself.
Claims 12-15 only recite further mathematical calculations and mental processes performed by the system.  Therefore, they do not amount to significantly more than the abstract idea.
Claim 16 recites the same abstract process as claim 1 and only adds to it “a computer program product having a series of operating instructions stored on a non- transitory computer-readable medium that directs a data processing apparatus when executed thereby to perform operations” to perform the abstract idea.  As noted with respect to claim 11 above, these additional limitations only indicate computer implementation of the abstract idea, which does not constitute a practical application or amount to significantly more than the abstract idea itself.
Claims 17-19 only recite further mathematical calculations and mental processes.  Therefore, they do not amount to significantly more than the abstract idea.
Claim 20 merely generally links the abstract idea to a technology or field of endeavor by generally linking it to known types of pumps without providing any specific application of the abstract idea.  Therefore, the claims do not amount to significantly more than the abstract idea.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowable over the prior art because the combination of features: “computing an original Ketan-Robert (K-R) number using a viscosity of a fluid, and an original flow rate and a first BHP of the pump, wherein the computing is performed under controlled environmental conditions; generating a normalized K-R number utilizing the original K-R number and a best efficiency point (BEP) K-R number, and a normalized flow rate utilizing the original flow rate and a BEP flow rate, wherein the BEP K-R number and the BEP flow rate are computed for the pump using water performance specifications; and calculating the design BHP for the design RPM, wherein a BEP BHP is determined for the design RPM, and the design BHP is equal to ((the normalized flow rate^B * the BEP BHP) / the normalized K-R number), wherein B is equal to two when the viscosity is an absolute viscosity and B is equal to one when the viscosity is a kinematic viscosity” is not found to be disclosed or suggested in any of the prior art. 
Claim 11 is allowable over the prior art because none of the prior art is found to teach or suggest the combination of “computing one or more types of Ketan-Robert (K-R) numbers for a design rotations per minute (RPM), determining best efficiency point (BEP) parameters, converting fluid viscosity, converting flow rates, normalizing the K-R numbers and the flow rates, and calculating a design BHP, utilizing benchmark specifications.”
Claim 16 is allowable over the prior art for the same reasons as claim 1.
Claims 2-10, 12-15, and 17-20 each depend on one of claims 1, 11, or 16 and are allowable over the prior art for at least the same reasons.
Sheth et al. (US PGPub 20090044953 – cited in IDS) discloses a graph of the effect of viscosity on BHP and relates pump speed to flow rate.  However, nothing in the disclosure clearly corresponds to the claimed Ketan-Robert numbers and there is certainly no teaching of any normalization using a best efficiency point.

Nemoto et al. (US PGPub 20180340416) teaches to adjust expected pump performance by accounting for a viscosity correction and that BHP may be adjusted for handling viscous fluids.  However, there is no disclosure of any relationship that can clearly be considered a Ketan-Robert number and no teaching to normalize using BEP.
Fjalestad et al. (US PGPub 20180252566) teaches viscosity correction factors relating viscosity and flow and mentions modelling correction factors for BHP, but does not disclose any relationship that could clearly be considered a Ketan-Robert number and provides no teaching to normalize using BEP.
Paternost et al. (“Experimental Study of a Centrifugal Pump Handling Viscous Fluid and Two-Phase Flow”) discloses relationships for brake horsepower (e.g., eq. 39) that include angular velocity (i.e. rpm), flow rate, and viscosity.  Paternost also teaches use of dimensionless coefficients.  The coefficients do not clearly correspond to Ketan-Robert numbers and there is no teaching to normalize using best efficiency point.
Wilson et al. teaches viscosity correction for brake horsepower with equations relating BHP, flow rate, head, and efficiency.  There is no clear teaching to calculate a Ketan-Robert number.  The disclosed correction factor may correspond, but there is nevertheless no teaching to normalize using BEP.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977. The examiner can normally be reached 9:30 am - 7 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIAM R CASEY/Examiner, Art Unit 2862     

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864